              Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 1 of 43



1
                               UNITED STATES DISTRICT COURT
2                                  DISTRICT OF COLUMBIA
3

4    STELLAR IT SOLUTIONS, INC., F/K/A
     STELLAR SOFTWARE NETWORK, INC.,, a
5    Maryland corporation.
     9210 Corporate Blvd, Suite 265, Rockville, MD
6                                                     Case No.: 1:18-cv-02015-RC
7    KARTIK Krishnamurthy                             JUDGE RUDOLPH CONTREAS
     11015 NE 194th Dr. Bothell, WA 98011
8
     -and-                                            FIRST AMENDED COMPLAINT
9

10   TEKWAY, INC., an Illinois corporation,
     4104 Sterling Road
11   Downers Grove, IL 60515
12
      Plaintiffs,
13
             vs.
14
     UNITED STATES CITIZENSHIP AND
15
     IMMIGRATION SERVICES,
16   20 Massachusetts Ave NW,
     Washington DC 20529
17

18

19                            Defendant.

20

21

22

23

24

25

26
        COMPLAINT                                     Michael E Piston (MI 002)
                                                      Attorney for the Plaintiffs
27                                                    225 Broadway, Ste 307
                                                      New York, NY 10007
28                                                    646-845-9895
                                                      michaelpiston4@gmail.com


                                                -1-
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 2 of 43



1                                             COMPLAINT

2

3
                                           I. INTRODUCTION
4
            1. This is an action brought pursuant to section 10b of the Administrative Procedure Act,
5
     5 U.S.C. § 702, et. seq., seeking to hold unlawful and set aside the decisions of the California
6

7    Service Center (CSC) Director of the United States Citizenship and Immigration Services (USCIS)

8    in File No. WAC1890227492 on May 31, 2018, denying Tekway Solutions, Inc., F/K/A Stellar
9
     Software Network, Inc. (Stellar)’s Form I-129, Petition for Nonimmigrant Worker upon behalf of
10
     Kartik Krishnamurthy, on the grounds that the decision was arbitrary and capricious.
11
            2. Further, this action also seeks to hold unlawful and set aside the decisions in the cases
12

13   set forth below denying TEKWAY, INC (Tekway)’s Forms I-129, Petition for Nonimmigrant

14   Worker upon behalf of four (4) of its employees, on the grounds those decisions were arbitrary
15
     and capricious as well.
16
            2. This action also asks the Court to hold unlawful and set aside the USCIS’s denial of
17
     Kartik Krishnamurthy’s application to extend his H-1B nonimmigrant status in the United States
18

19   which was denied solely because of the erroneous denial of Stellar’s petition upon his behalf.

20          3. This action also asks the Court to hold unlawful and set aside the USCIS’s denial of the
21
     applications to change their nonimmigrant status in the United States of the four (4) employees
22
     named below which were denied solely because of the erroneous denial of Tekway’s petitions
23
     upon their behalf.
24

25

26
       COMPLAINT                                        Michael E Piston (MI 002)
                                                        Attorney for the Plaintiffs
27                                                      225 Broadway, Ste 307
                                                        New York, NY 10007
28                                                      646-845-9895
                                                        michaelpiston4@gmail.com


                                                  -2-
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 3 of 43



1

2                                             II. PLAINTIFFS
3
            3. Stellar is a Maryland corporation with offices in Maryland and Ohio, and a leading
4
     provider of professional software services. Its offerings include custom software development,
5
     web development, systems integration, onsite, offsite and offshore software development. Its
6

7    project services model consists of requirements gathering, scope estimation, evaluation of the

8    business process, system and framework design, software development, testing and
9
     implementation. Exhibit A at 20.
10
            4. Kartik Krishnamurthy is a native and citizen of India who was lawfully employed by
11
     Stellar as an H-1B nonimmigrant with USCIS authorization from June 14, 2011 to May 31,
12

13   2018. Exhibit A at 59-64. His education and experience has been evaluated by a professor in the

14   field as the equivalent of a Master’s degree in Business Administration with a major in
15
     Management Information Systems. Exhibit A at 30-31.
16
            5. TEKWAY, INC. (Tekway) is an Illinois corporation with X employees and annual
17
     gross revenues in excess of AMOUNT. It, has been provider of Information Technology
18

19   Services and Resources in the United States since 2005. Tekway deploys human intellectual

20   capital to meet an organization's information technology goals using the optimal mix of internal
21
     staff, outside consulting resources, and project outsourcing.
22

23                                           III. DEFENDANT
24

25

26
       COMPLAINT                                         Michael E Piston (MI 002)
                                                         Attorney for the Plaintiffs
27                                                       225 Broadway, Ste 307
                                                         New York, NY 10007
28                                                       646-845-9895
                                                         michaelpiston4@gmail.com


                                                   -3-
              Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 4 of 43



1            5. The defendant, United States Citizenship and Immigration Services (USCIS), is an

2    agency of the United States government residing in the District of Columbia.
3

4                                             IV. JURISDICTION

5            6. This being a civil action against the United States arising under the Immigration and
6
     Nationality Act, 8 U.S.C. § 1101, et. seq., and the Administrative Procedure Act, 5 U.S.C. § 701,
7
     et. seq., both laws of the United States, original jurisdiction over this matter is vested in this Court
8
     by 28 U.S.C. § 1331.
9

10

11                                               V. STANDING
12

13           7. Stellar has a legally protected interest in a decision by the USCIS on Stellar’s petition

14   upon Mr. Krishnamurthy’s behalf which is not arbitrary and capricious, nor an abuse of discretion,
15
     and which is in accordance with law, per 5 U.S.C. § 706(2), and the invasion of this right has
16
     caused it concrete and particularized injury in that as a result of this invasion Stellar can no longer
17
     employ Mr. Krishnamurthy and so cannot derive the revenue it previously received from the sale
18

19   of his services to its client; (2) there is a causal connection between the injury-in-fact and the

20   defendant’s challenged behavior in that it is precisely the defendant’s denial of Stellar’s petition
21
     and Mr. Krishnamurthy’s application for extension of stay which prevents him from working for
22
     Stellar and (3) it is certain that the injury-in-fact will be redressed by a favorable ruling in that such
23
     a ruling will enable Stellar to employ Mr. Krishnamurthy again and so once more derive revenues
24

25

26
       COMPLAINT                                            Michael E Piston (MI 002)
                                                            Attorney for the Plaintiffs
27                                                          225 Broadway, Ste 307
                                                            New York, NY 10007
28                                                          646-845-9895
                                                            michaelpiston4@gmail.com


                                                      -4-
               Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 5 of 43



1    from the sale of his services. Accordingly, Stellar has standing to complain of this action. Lujan v.

2    Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)
3
              8. Mr. Krishnamurthy likewise has a legally protected interest in a decision by the USCIS
4
     on Stellar’s petition upon his behalf which is not arbitrary and capricious, nor an abuse of
5
     discretion, and which is in accordance with law, per 5 U.S.C. § 706(2), and this right has been
6

7    invaded inasmuch as because of the improper denial of this petition his application for extension

8    of stay has also been denied. The invasion of this right has caused him concrete and particularized
9
     injury in that as a result of this invasion he can no longer be employed by Stellar and so cannot
10
     derive the revenue he previously received from his employment and his presence in the United
11
     States has been rendered unlawful; (2) there is a causal connection between the injury-in-fact and
12

13   the defendants’ challenged behavior in that it is precisely the defendants’ denial of Stellar’s

14   petition and his application for extension of stay which prevents him from working for Stellar and
15
     (3) it is certain that the injury-in-fact will be redressed by a favorable ruling in that such a ruling
16
     will enable Stellar to employ Mr. Krishnamurthy again and so enable him to support himself and
17
     lawfully remain in the United States. Further, Stellar wishes to employ Mr. Krishnamurthy in the
18

19   offered position. Accordingly, Mr. Krishnamurthy has standing to complain of this action. Lujan,

20   supra.
21
              9. Tekway has a legally protected interest in a decision by the USCIS on its petition upon
22
     behalf of the employees named below which is not arbitrary and capricious, nor an abuse of
23
     discretion, and which is in accordance with law, per 5 U.S.C. § 706(2), and the invasion of this
24

25   right has caused it concrete and particularized injury in that as a result of this invasion Tekway

26
       COMPLAINT                                          Michael E Piston (MI 002)
                                                          Attorney for the Plaintiffs
27                                                        225 Broadway, Ste 307
                                                          New York, NY 10007
28                                                        646-845-9895
                                                          michaelpiston4@gmail.com


                                                    -5-
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 6 of 43



1    will be unable to employ these indviduals after the expiration of their current employment

2    authorization and so will be unable to derive the revenues it would otherwise obtain from the sale
3
     of their services to its clients; (2) there is a causal connection between the injury-in-fact and the
4
     defendant’s challenged behavior in that it is precisely the defendant’s denial of Tekway’s petitions
5
     upon these employees’ behalf which will prevent them from working for Tekway after the
6

7    expiration of their current employment authorization; and (3) it is certain that the injury-in-fact

8    will be redressed by a favorable ruling in that such a ruling will enable Tekway to continue to
9
     employ these individuals after the expiration of their current employment authorization and so
10
     continue to derive revenues from the sale of their services. Accordingly, Tekway has standing to
11
     complain of this action. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)
12

13
                                                 VI. VENUE
14
            9. Pursuant to 28 U.S.C. § 1391(e), venue is proper in the District of Columbia, where the
15

16   defendant resides.

17

18
                           VII. BRIEF STATEMENT OF PROCEDURAL HISTORY
19

20
            10. On August 29, 2017, Stellar filed a Petition for a Nonimmigrant Worker (Form I-129),
21

22   with USCIS seeking to classify Mr. Krishnamurthy as a temporary worker in a specialty

23   occupation (H-1B) under 8 U.S.C. § 1101(a)(15)(H)(i)(b) with a concurrent request for extension
24   of stay. Exhibit A.
25

26
       COMPLAINT                                         Michael E Piston (MI 002)
                                                         Attorney for the Plaintiffs
27                                                       225 Broadway, Ste 307
                                                         New York, NY 10007
28                                                       646-845-9895
                                                         michaelpiston4@gmail.com


                                                   -6-
                  Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 7 of 43



1               11. On January 23, 2018 the USCIS issued a Request for Evidence pertaining to said

2    petition. Exhibit B1.
3
                12. Although said Request indicated that Stellar had until April 17, 2018 to file a response
4
     to this Request, nevertheless on March 20, 2018 USCIS issued a decision prior to Stellar having
5
     filed an answer to its request. Exhibit C.
6

7               13. On approximately April 17, 2018 Stellar filed a timely motion to reconsider and reopen

8    with USCIS pertaining to this matter. Exhibit D.
9
                14. On May 31, 2018 the USCIS reopened its decision of March 20, 2018 denying this
10
     petition, but nevertheless, following that reopening, denied it again. Exhibit E.
11
                15. The stated bases for the Decision2 of May 31, 2018 were:
12

13          (a) Stellar had “not established that you will be a ‘United States employer’ having an
                ‘employer-employee relationship’ with Mr. Krishnamurthy as an H-1B temporary
14              ‘employee.’"; Exhibit E at 3.
15
            (b) Stellar had “not demonstrated that the proffered position is a specialty occupation.”
16              Exhibit E at 6.
17
            16. The Decision offered two reasons for its conclusion that Stellar had failed to establish
18
     that it was a U.S. Employer: 1) “The record remains absent of evidence regarding the work at the
19
     end-client's facility” and 2) Stellar had not proven that it actually “supervise(s) or oversee(s) the
20

21
     beneficiary's work while he performs his duties at the client's site.”. Exhibit E at 3.

22

     1
23       From here to the end of Count I all references to an “Exhibit” refer to the exhibits filed with the Complaint.

24   2
         From here to the end of Count I All
                                     reference to “Decision” shall refer to the decision of May 31,
25
     2018 in Stellar’s H-1B petition upon behalf of Mr. Krishnamurthy.

26
          COMPLAINT                                                  Michael E Piston (MI 002)
                                                                     Attorney for the Plaintiffs
27                                                                   225 Broadway, Ste 307
                                                                     New York, NY 10007
28                                                                   646-845-9895
                                                                     michaelpiston4@gmail.com


                                                               -7-
                 Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 8 of 43



1          17. The Decision also offered two reasons for its conclusion that Stellar had failed to

2    establish that the job offered Mr. Krishnamurthy was not in a specialty occupation: 1) Stellar
3
     supposedly failed to provide “a statement of work detailing the project's outline description,
4
     duration, role and the beneficiary's duties to demonstrate the end-client will actually use
5
     computer occupations for daily assignments”; and 2) Stellar likewise supposedly failed to
6

7    establish that “your client has required that the degree must be in a specific specialty.” Exhibit E

8    at 5.
9

10              18. On the same date USCIS denied Mr. Krishnamurthy’s application for 3extension of

11   stay because Stellar’s petition upon his behalf was denied. Exhibit F.
12
     19. On April 12, 2018 Tekway filed a Form I-129, Petition for Nonimmigrant Worker upon
13
     behalf of Jagadish Balusu for the purposes of employing him from October 1, 2018 to August 22,
14
     2021 in a position which was internally designated as “Application Support-ITRR” but involved
15

16   performing the duties of a Software Developer, Applications as described in the Department of

17   Labor’s Standard Occupational Classification (SOC), pursuant to 8 U.S.C. §
18
     1101(a)(15)(H)(i)(B), and concurrently applied to change his nonimmigrant status in the U.S.
19
     from F-1 (student) to H-1B (specialty occupation worker). The USCIS designated this matter as
20
     File No. WAC1815050083.
21

22   20. On November 13, 2018, following the USCIS’s issuance of, and Tekway’s response to, a
     request for evidence, the USCIS issued decisions denying both the petition for Mr. Balusu and
23   his application for change of status on the grounds that “you have not established that you will be
24
     3
25       Use of the non-capitalized word “decision” does not refer to the previous mentioned “Decision” of May 31, 2018.

26
          COMPLAINT                                               Michael E Piston (MI 002)
                                                                  Attorney for the Plaintiffs
27                                                                225 Broadway, Ste 307
                                                                  New York, NY 10007
28                                                                646-845-9895
                                                                  michaelpiston4@gmail.com


                                                            -8-
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 9 of 43



1    a ‘United States employer’ having an ‘employer-employee relationship’ with the beneficiary as
     an H-1B temporary ‘employee.’”.
2

3
     21. On April 12, 2018 Tekway filed a Form I-129, Petition for Nonimmigrant Worker upon
4
     behalf of Manoj Kumar Koduru for the purposes of employing him from October 1, 2018 to
5
     August 22, 2021 in a position internally designated as “Java Developer” but which involved
6

7    performing the duties of a Software Developer, Applications as described in the Department of

8    Labor’s Standard Occupational Classification (SOC), pursuant to 8 U.S.C. §
9
     1101(a)(15)(H)(i)(b), and concurrently applied to change Mr. Koduru’s nonimmigrant status in
10
     the U.S. from F-1 (student) to H-1B (specialty occupation worker). The USCIS designated this
11
     matter as File No. WACl814952384.
12

13   20. On November 13, 2018, following the USCIS’s issuance of, and Tekway’s response to, a

14   request for evidence, the USCIS issued decisions denying both the petition and the application
15
     for change of status upon behalf of Mr. Koduru on the grounds that “you have not established
16
     that you will be a ‘United States employer’ having an ‘employer-employee relationship’ with
17
     the beneficiary as an H-1B temporary ‘employee.’”.
18

19   21. On April 12, 2018 Tekway filed a Form I-129, Petition for Nonimmigrant Worker upon

20   behalf of Stevenson Sunchu for the purposes of employing him from October 1, 2018 to
21
     September 11, 2021 in a position internally designated as “Java Developer” but which involved
22
     performing the duties of a Software Developer, Applications as described in the Department of
23
     Labor’s Standard Occupational Classification (SOC), pursuant to 8 U.S.C. §
24

25   1101(a)(15)(H)(i)(b), and concurrently applied to change Mr. Sunchu’s nonimmigrant status in

26
       COMPLAINT                                        Michael E Piston (MI 002)
                                                        Attorney for the Plaintiffs
27                                                      225 Broadway, Ste 307
                                                        New York, NY 10007
28                                                      646-845-9895
                                                        michaelpiston4@gmail.com


                                                  -9-
            Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 10 of 43



1    the U.S. from F-1 (student) to H-1B (specialty occupation worker). The USCIS designated this

2    matter as File No. WAC 1815050978.
3
     20. On November 13, 2018, following the USCIS’s issuance of, and Tekway’s response to, a
4
     request for evidence, the USCIS issued decisions denying both the petition and the application
5
     upon behalf of Mr. Sunchu on the grounds that “you have not established that you will be a
6

7    ‘United States employer’ having an ‘employer-employee relationship’ with the beneficiary as an

8    H-1B temporary ‘employee.’”.
9
     21. On April 12, 2018 Tekway filed a Form I-129, Petition for Nonimmigrant Worker upon
10
     behalf of Vinaykumar Swarna for the purposes of employing him from October 1, 2018 to
11
     August 22, 2021 in a position which was internally designated as “Application Support-ITRR”
12

13   but involved performing the duties of a Software Developer, Applications as described in the

14   Department of Labor’s Standard Occupational Classification (SOC), pursuant to 8 U.S.C. §
15
     1101(a)(15)(H)(i)(b) and concurrently applied to change Mr. Swarna’s nonimmigrant status in
16
     the U.S. from F-1 (student) to H-1B (specialty occupation worker). The USCIS designated this
17
     matter as File No. WAC 1815650017.
18

19   20. On November 13, 2018, following the USCIS’s issuance of, and Tekway’s response to, a

20   request for evidence, the USCIS issued decisions denying both the petition and the application
21
     upon behalf of Mr. Swarna on the grounds that “you have not established that you will be a
22
     ‘United States employer’ having an ‘employer-employee relationship’ with the beneficiary as an
23
     H-1B temporary ‘employee.’”.
24

25                                      VIII CAUSE OF ACTION

26
       COMPLAINT                                      Michael E Piston (MI 002)
                                                      Attorney for the Plaintiffs
27                                                    225 Broadway, Ste 307
                                                      New York, NY 10007
28                                                    646-845-9895
                                                      michaelpiston4@gmail.com


                                                 - 10 -
               Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 11 of 43



1
                                                    COUNT I
2

3
       The decision denying Stellar IT’s petition upon behalf of Kartik Krishnamurthy was arbitrary
                                               and capricious
4
           19. 5 U.S.C. § 706 provides in material part that:
5
               To the extent necessary to decision and when presented, the reviewing court shall decide
6
               all relevant questions of law, interpret constitutional and statutory provisions, and
7              determine the meaning or applicability of the terms of an agency action. The reviewing
               court shall--
8              …
              (2) hold unlawful and set aside agency action, findings, and conclusions found to be--
9
           o   (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;
10
           20. The USCIS’s decision of May 31, 2018 denying Stellar’s H-1B petition upon behalf of
11
     Mr. Krishnamurthy was arbitrary and capricious inasmuch as its finding that “the record remains
12

13   absent of evidence regarding the work at the end-client’s facility” and that Stellar “failed to

14   provide a statement of work detailing the project’s outline, description and role and the
15
     beneficiary’s duty” was arbitrary and capricious in that it runs directly contrary to the evidence
16
     in the record.
17
           21. Specifically, it is completely refuted by, and shows a total disregard for, the letter Honda
18

19   of North America filed in support of Stellar’s motion to reconsider and reopen. Exhibit D at 32-

20   33.
21
           22. The USCIS’s finding that Stellar lacked an employer-employee relationship with Mr.
22
     Krishnamurthy because it had not proven that it actually “supervise(s) or oversee(s) the
23
     beneficiary's work while he performs his duties at the client's site” is not in accordance with law.
24

25

26
       COMPLAINT                                          Michael E Piston (MI 002)
                                                          Attorney for the Plaintiffs
27                                                        225 Broadway, Ste 307
                                                          New York, NY 10007
28                                                        646-845-9895
                                                          michaelpiston4@gmail.com


                                                     - 11 -
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 12 of 43



1        23. Specifically, under two decisions of the U.S. Supreme Court, the decisions of 9 Circuit

2    Courts of Appeal (including the D.C. Circuit) and the USCIS’s own binding Adjudicator’s Field
3
     Manual, only the right to control is required to establish an employer-employee relationship, and
4
     actual control is irrelevant.
5
         24. The Decision was also not in accordance with law because the end-client’s requirements
6

7    are irrelevant to the regulation under which Stellar established that the job was a specialty

8    occupation.
9
         25. Stellar establish that the job was a specialty occupation under the terms of 8 C.F.R. §
10
     214.2(h)(4)(iii)(A)(1) and the end-client requirements would be relevant only if Stellar claimed
11
     that the job was a specialty occupation under 8 C.F.R. § 214.2(h)(4)(iii)(A)(3).
12

13                                                 COUNT II

14

15
     The decision denying Tekway, Inc.’s petition upon behalf of Jagadish Balusu was arbitrary and
16                            capricious and not in accordance with law.

17
     21.The decision denying Tekway’s petition upon Jagadish Balusu’s behalf (and so, necessarily,
18

19   his application for change of nonimmigrant status) on the grounds that “you have not established

20   that you will be a ‘United States employer’ having an ‘employer-employee relationship’ with
21
     the beneficiary as an H-1B temporary ‘employee.’” was arbitrary and capricious in that it is
22
     squarely contradicted by the record and ignores critical evidence. Stellar IT Sols., Inc. v. United
23
     States Citizenship & Immigration Servs., 2018 U.S. Dist. LEXIS 196284, *3. In particular, the
24

25   USCIS, aside from mentioning their names, disregarded the following evidence submitted by

26
       COMPLAINT                                        Michael E Piston (MI 002)
                                                        Attorney for the Plaintiffs
27                                                      225 Broadway, Ste 307
                                                        New York, NY 10007
28                                                      646-845-9895
                                                        michaelpiston4@gmail.com


                                                   - 12 -
              Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 13 of 43



1    Tekway demonstrating that it would have the legal right to control the manner and means in

2    which Mr. Balusu’s work would be performed:4
3

4         a) Exhibit E to the response to the USCIS’s Request for Evidence 5 , the Employment

5             Agreement between Tekway and Mr. Balusu, which provided, among other things, that
6
              Tekway was hiring Mr. Balusu, that Mr. Balusu would work at whatever premises were
7
              directed by Tekway, that Tekway would pay Mr. Balusu, and that Tekway had the right to
8
              terminate Mr. Balusu's employment at any time without cause upon written notice after the
9

10            completion of 12 consecutive months of employment;

11        b) Exhibit G - Tekway's letter of August 20, 2018, in which Pravan Kumar, Project Manager,
12
              Operations, of Tekway, certifies that he will be supervising Mr. Balusu in his work-related
13
              duties and responsibilities and that Tekway has the ultimate control and authority over Mr.
14
              Balusu's day-to-day activities at the end client, AT&T, that Mr. Balusu is required to
15

16            communicate on a regular basis with Tekway regarding his hours worked, status of

17            assignment, performance feedback, and similar matters, that Tekway has the right to hire
18
              and fire Mr. Balusu, the right to control his work, the duty to pay him, and the right to
19
              assign him additional duties;
20

21

22   4
      All of the evidence and writings referred to in any particular Count refers to the USCIS’s decision denying
     Tekway’s petition upon behalf of the individual reference in the heading pertaining thereto, and the denial of his
23
     change of status.
24   5
       All references to an “Exhibit” in this Amended Complaint shall, hereafter, refer to Exhibits attached to Tekway’s
25   response to the USCIS “Request for Evidence” pertaining to the individual referenced in that particular count.

26
         COMPLAINT                                              Michael E Piston (MI 002)
                                                                Attorney for the Plaintiffs
27                                                              225 Broadway, Ste 307
                                                                New York, NY 10007
28                                                              646-845-9895
                                                                michaelpiston4@gmail.com


                                                           - 13 -
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 14 of 43



1    c) Exhibit H- a project status report pertaining to Mr. Balusu showing that he was closely

2       communicating with Tekway regarding his work activities;
3
     d) a work organizational chart (submitted with the petition) showing that Pavan Kumar directly
4
        supervised Mr. Balusu;
5
     e) Exhibit I -timesheets for Mr. Balusu showing that his work hours were being closely
6

7       monitored by Tekway;

8    f) Exhibit J - earnings statements from ADP showing that Tekway was paying Mr. Balusu’s
9
        salary;
10
     g) Exhibit M - a letter from the Pinnacle Group stating that all of Mr. Balusu's day-to-day
11
        activities will be controlled by his employer, Tekway, along with any discretionary decision-
12

13      making such as hiring and firing and performance evaluations;

14   h)Exhibit N - a letter from Shirley Delia, Supplier Liaison, Human Resources, AT&T stating
15
     that “Jagadish Balusu's employer, Tekway, Inc., not AT&T Services or its affiliates, provides
16
     (him) with compensation, has the authority to assign (him) to perform services for one or
17
     another of its customers, has control of its employees and is responsible for payment of salaries,
18

19   administration of benefits and payment of taxes on behalf of its employees for the duration of

20   their employment with it.”
21

22
     22. There are few propositions more firmly settled in the field of labor law than that the right of
23
     control is the gravamen of an employer-employee relationship. See, e.g.,. Clackamas
24

25   Gastroenterology Assocs., P.C. v. Wells, 538 U.S. 440, 448 (2003), Nationwide Mut. Ins. Co. v.

26
       COMPLAINT                                       Michael E Piston (MI 002)
                                                       Attorney for the Plaintiffs
27                                                     225 Broadway, Ste 307
                                                       New York, NY 10007
28                                                     646-845-9895
                                                       michaelpiston4@gmail.com


                                                  - 14 -
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 15 of 43



1    Darden, 503 U.S. 318, 323 (1992). The right to control the beneficiary is different from actual

2    control. An employer may have the right to control the beneficiary's job-related duties and yet not
3
     exercise actual control over each function performed by that beneficiary. See e.g. Dovell v. Arundel
4
     Supply Corp., 124 U.S. App. D.C. 89, 361 F.2d 543, 545 (1966) (“The vital element which
5
     negatives such independence, in the relation between employer and employee, is the right to
6

7    control the employee, not only as to the final result, but in the performance of the task itself. And,

8    it is the right to control, not control or supervision itself, which is most important. (Footnote
9
     omitted.)” quoting Grace v. Magruder, 80 U.S. App. D.C. 53, 148 F.2d 679, 681 (1945)); Avis
10
     Rent A Car Sys., Inc. v. United States, 503 F.2d 423, 425 n.1 (2d Cir. 1974) ; Trent v. Atl. City
11
     Elec. Co., 334 F.2d 847, 863 (3d Cir. 1964), Weber v. Commissioner, 60 F.3d 1104, 1110 (4th Cir.
12

13   1995); Breaux & Daigle, Inc. v. United States, 900 F.2d 49, 50 (5th Cir. 1990); NLRB v. Cement

14   Transp., Inc., 490 F.2d 1024, 1027 (6th Cir. 1974), Sargent v. Commissioner, 929 F.2d 1252, 1253
15
     (8th Cir. 1991); Chin v. United States, 57 F.3d 722, 725 (9th Cir. 1995), Jones v. Goodson, 121
16
     F.2d 176, 177 (10th Cir. 1941), USCIS Adjudicator’s Field Manual (AFM) § Chapter 31.3 nt.1..6
17
     This is also the only reasonable interpretation of 8 CFR § 214.2(h)(4)(ii)(2) which defines a
18

19   “United States employer” as one who has an employer-employee relationship with respect to

20   employees under this part, as indicated by the fact that it may hire, pay, fire, supervise, or otherwise
21

22
     6
23     “Policy material is binding on all USCIS officers and must be adhered to unless and until revised,
     rescinded or superseded by law, regulation or subsequent policy, either specifically or by
24   application of more recent policy material. …Examples of policy materials are: Field and
     Administrative Manuals” AFR 3.4. Thus, the AFM, being an administrative manual, is a policy
25
     material binding on all USCIS officers.
26
         COMPLAINT                                       Michael E Piston (MI 002)
                                                         Attorney for the Plaintiffs
27                                                       225 Broadway, Ste 307
                                                         New York, NY 10007
28                                                       646-845-9895
                                                         michaelpiston4@gmail.com


                                                    - 15 -
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 16 of 43



1    control the work of any such employee ....”. (emphasis added).The fact that an employer “may”

2    control the work of an employee (rather than “must” 7 ) demonstrates that, consistent with
3
     Clackamas, Darden, the decisions of at least 9 circuit courts of appeal and the USCIS’s own AFM,
4
     it is only the right to control and not the actual exercise of the same which is determinative of an
5
     employer-employee relationship.
6

7
     23. The centrality of the right to control (and not actual control) to the employer-employee
8
     relationship is effectively conceded by the USCIS in this decision when it claims that “the record
9

10   has been reviewed in its entirety to establish whether you have the right to control the

11   beneficiary's employment at the third-party end client and it has been determined that you have
12
     not met the employer-employee relationship test”.
13

14
     24. Inasmuch as "an agency cannot ignore evidence contradicting its position.", Stellar IT Sols.,
15

16   Inc. v. United States Citizenship & Immigration Servs., 2018 U.S. Dist. LEXIS 196284, *23

17

18   7
       The Oxford Online Dictionary offers several definitions of “may”, only one of which is
19   remotely applicable here: “Used to ask for or to give permission.
     ‘you may confirm my identity with your Case Officer, if you wish’
20   ‘may I ask a few questions?’
21
     …
    ‘None of the text or images from this site may be reproduced in whole or part without written
22   permission.’ Accordingly there is no circumstances in which the word “may” can convey the idea
23   that an employer must control his employ, but rather shows that he merely has permission to do –
     that is that he has the right to control, whether he chooses to exercise it or not. Or perhaps to cite
24
     a more familiar example, the fact that a court “may” grant oral argument in a case certainly doesn’t
25   oblige it to do so.

26
         COMPLAINT                                      Michael E Piston (MI 002)
                                                        Attorney for the Plaintiffs
27                                                      225 Broadway, Ste 307
                                                        New York, NY 10007
28                                                      646-845-9895
                                                        michaelpiston4@gmail.com


                                                   - 16 -
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 17 of 43



1    quoting Genuine Parts Co. v. EPA, 890 F.3d 304, 312 (D.C. Cir. 2018) (quoting Butte Cty. v.

2    Hogen, 613 F.3d 190, 194, 392 U.S. App. D.C. 25 (D.C. Cir. 2010)), therefore this decision’s
3
     disregard of virtually all of Tekway’s voluminous evidence showing that it had the right to
4
     control the beneficiary’s work activities, and so had an employer-employee relationship with
5
     him, was arbitrary and capricious.
6

7

8    25. Further, inasmuch as there is no evidence in the record that shows that Tekway does not have
9
     the right to control Mr. Balusu’s work activities, the decision is also arbitrary and capricious
10
     because it runs counter to the evidence in the record. "[I]f the agency has . . . offered an
11
     explanation for its decision that runs counter to the evidence," its action is generally deemed
12

13   arbitrary and capricious.” Stellar IT Sols., Inc. v. United States Citizenship & Immigration Servs.,

14   2018 U.S. Dist. LEXIS 196284, *17-18 , quoting Animal Legal Defense Fund, Inc. v. Perdue,
15
     872 F.3d 602, 611 (D.C. Cir. 2017). (quoting Motor Vehicle Mfrs. Ass'n of U.S., Inc. v. State
16
     Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).
17

18

19

20   22. Further, the decision is also arbitrary and capricious because the USCIS likewise failed to
21
     consider the following referenced contradictory evidence in making the following factual
22
     conclusions:
23

24

25

26
       COMPLAINT                                         Michael E Piston (MI 002)
                                                         Attorney for the Plaintiffs
27                                                       225 Broadway, Ste 307
                                                         New York, NY 10007
28                                                       646-845-9895
                                                         michaelpiston4@gmail.com


                                                    - 17 -
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 18 of 43



1    a) The conclusion that “the present record does not sufficiently demonstrate: … The skill

2    required to perform the specialty occupation;”: disregarded the following contradictory evidence
3
     of the skill required to perform the specialty occupation:
4
     i) EXHIBIT A to the petitioner’s request for evidence, the Expert Opinion Letter issued by Full
5
     Adjunct Professor, Dr. Michael K. Lavine, of Cyber Security at the University of Maryland-
6

7    University College, indicating the education required to perform the position;

8    ii) EXHIBIT C - the Past Practice letter issued by Tekway indicating the education required to
9
     perform the position;
10
     iii) EXHIBIT D - the Affidavit from Shashidhar Devireddy, Project Manager, Operations of
11
     Lucid Technologies, indicating the educational requirements for the offered position in his
12

13   organization;

14   b) “the present record does not sufficiently demonstrate: … Whether you have the right to assign
15
     additional work to the beneficiary while he is performing services for AT&T at their place of
16
     business;”: The USCIS, in coming to this conclusion, failed to consider the following contradictory
17
     evidence: Exhibit L, Detailed Job Description and Exhibit N, end client letter from AT&T, both
18

19   of which show that Tekway does in fact have the right to assign additional work to the beneficiary

20   while he is performing services for AT&T at its place of business.
21
     c) “the present record does not sufficiently demonstrate: … Whether you can fire the beneficiary
22
     or set rules and regulations on the work the beneficiary will be performing for AT&T;”: In coming
23
     to this conclusion, the USCIS failed to consider the following contradictory evidence:
24

25

26
       COMPLAINT                                        Michael E Piston (MI 002)
                                                        Attorney for the Plaintiffs
27                                                      225 Broadway, Ste 307
                                                        New York, NY 10007
28                                                      646-845-9895
                                                        michaelpiston4@gmail.com


                                                   - 18 -
               Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 19 of 43



1    i) Exhibit E, Employment Agreement, showing that Tekway had the right to fire the beneficiary

2    and
3
     ii)     Exhibits G, M & N all showing that Tekway has the right to control Mr. Balusu’s work
4
     activities, which would necessarily include the right to set rules and regulations on the work he
5
     would be performing for AT&T;
6

7    d) the finding that “the present record does not sufficiently demonstrate …Availability of specialty

8    occupation work” did not consider the following contradictory evidence: EXHIBITS K, L, M &
9
     N, showing that Mr. Balusu would be working as a Software Developer at AT&T’s location which
10
     EXHIBIT A (the Expert Opinion Letter) and EXHIBIT B2, excerpts from the Occupational
11
     Outlook Handbook, established, and this decision did not dispute, is a specialty occupation;
12

13   e) The finding that “the present record does not         sufficiently demonstrate: …Whether the

14   beneficiary reports to someone higher in your organization” did not consider the contradictory
15
     evidence contained in EXHIBITS F & G, both of which show that Tekway’s Project Manager,
16
     Operations, Mr. Pavan Kumar, closely supervises and evaluates Mr. Balusu’s work at the end
17
     client location;
18

19   f) The finding that “the present record does not sufficiently demonstrate: …Whether, and if so, to

20   what extent you will supervise the beneficiary's work while he is performing services for AT&T”
21
     disregards the following contradictory evidence: EXHIBITS F & G, both of which show that
22
     Tekway’s Project Manager, Operations, Mr. Pavan Kumar, supervises and evaluates Mr. Balusu’s
23
     work at the end client location.
24

25

26
           COMPLAINT                                   Michael E Piston (MI 002)
                                                       Attorney for the Plaintiffs
27                                                     225 Broadway, Ste 307
                                                       New York, NY 10007
28                                                     646-845-9895
                                                       michaelpiston4@gmail.com


                                                  - 19 -
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 20 of 43



1    23. The decision is also not in accordance with law in that it is premised on the erroneous

2    assumption that to establish an employer-employee relationship with Mr. Balusu, Tekway needed
3
     to show it actually controlled his work. However, as shown above, under two decisions of the U.S.
4
     Supreme Court, the decisions of 9 Circuit Courts of Appeal (including the D.C. Circuit), the
5
     USCIS’s own binding Adjudicator’s Field Manual, and two USCIS policy memorandums, only
6

7    the right to control is required to establish an employer-employee relationship, and actual control

8    is irrelevant.
9
     24. For example, the decision demonstrates that it denied this petition because Tekway
10
     supposedly did not prove that it actually controlled Mr. Balusu’s work activities through its
11
     comment that “the emails submitted between the beneficiary and end-client employees do not
12

13   include you and indicate the beneficiary is taking direction from the end-client. Your

14   organizational chart shows 25 employees reporting to Pavan Kumar, who you state will remotely
15
     supervise the beneficiary's work but you did not sufficiently explain how this will be done” and
16
     that “USCIS cannot determine … the manner in which you intend to control the beneficiary's
17
     work and day-to-day activities”, all of which show that the decision was premised upon the legal
18

19   error that actual control was required to establish and employer-employee relationship, while it

20   is very well-established that only the right to control is required.
21
     25. The decision is also arbitrary and capricious for yet another reason: it has offered an
22
     additional explanation for its conclusions that also runs counter to the evidence, that being
23
     “Without further evidence to support the existence of a valid project at your office, USCIS
24

25

26
       COMPLAINT                                         Michael E Piston (MI 002)
                                                         Attorney for the Plaintiffs
27                                                       225 Broadway, Ste 307
                                                         New York, NY 10007
28                                                       646-845-9895
                                                         michaelpiston4@gmail.com


                                                    - 20 -
               Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 21 of 43



1    cannot determine that you will be able to provide work for the beneficiary, and the manner in

2    which you intend to control the beneficiary's work and day-to-day activities..”
3

4
     26. This claim is manifestly counter to the evidence in that Tekway never so much as suggested

5    that Mr. Balusu would be performing services at its office at 410 STERLING RD, DOWNERS

6    GROVE, IL 60515. Rather, it has consistently maintained that he would be providing services
7
     on the premises of AT&T and the existence of a “valid project” there is documented by Exhibit
8
     N, letter from AT&T, thereby establishing that the Tekway will be able to provide work for Mr.
9
     Balusu.
10

11
     27. 5 U.S.C. § 706 provides in material part that:
12
            The reviewing court shall—
13
            …
14

15          (2) hold unlawful and set aside agency action, findings, and conclusions found to be—

16          (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law
17

18
     WHEREFORE it is respectfully requested that this Court hold unlawful and set aside the USCIS’s
19
     decision denying Tekway’s petition for nonimmigrant worker upon Jagadish Balusu’s behalf and
20

21   Mr. Balasu’s application for change of nonimmigrant status, on the grounds that they were both

22   arbitrary and capricious and not in accordance with law.
23
                                                COUNT III
24
      The decision denying Tekway, Inc.’s petition upon behalf of Manoj Koduru was arbitrary and
25                            capricious and not in accordance with law.
26
       COMPLAINT                                          Michael E Piston (MI 002)
                                                          Attorney for the Plaintiffs
27                                                        225 Broadway, Ste 307
                                                          New York, NY 10007
28                                                        646-845-9895
                                                          michaelpiston4@gmail.com


                                                  - 21 -
            Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 22 of 43



1
     21.The decision denying Tekway’s petition upon Manoj Koduru’s behalf (and so, necessarily,
2

3
     his application for change of nonimmigrant status) on the grounds that “you have not established

4    that you will be a ‘United States employer’ having an ‘employer-employee relationship’ with the

5    beneficiary as an H-1B temporary ‘employee.’” was arbitrary and capricious in that it is squarely
6
     contradicted by the record and ignores critical evidence. Stellar IT Sols., Inc. v. United States
7
     Citizenship & Immigration Servs., 2018 U.S. Dist. LEXIS 196284, *3. In particular, the USCIS,
8
     aside from mentioning their names, disregarded the following evidence submitted by Tekway
9

10   demonstrating that it would have the legal right to control the manner and means in which Mr.

11   Koduru’s work would be performed:
12

13
     a) Exhibit E to the response to the USCIS’s Request for Evidence pertaining to Mr. Koduru - the
14
     Employment Agreement between Tekway and Mr. Koduru - which provided, among other things,
15

16   that Tekway was hiring Mr. Koduru, that Mr. Koduru would work at whatever premises were

17   directed by Tekway, that Tekway would pay Mr. Koduru, and that Tekway had the right to
18
     terminate Mr. Koduru's employment at any time without cause upon written notice after the
19
     completion of 12 consecutive months of employment;
20

21

22   b)Exhibit G - in which Pravan Kumar, Project Manager, Operations, of Tekway, certifies that he

23   will be supervising Mr. Koduru in his work-related duties and responsibilities and that Tekway
24   has the ultimate control and authority over Mr. Koduru's day-to-day activities at the end client,
25

26
       COMPLAINT                                      Michael E Piston (MI 002)
                                                      Attorney for the Plaintiffs
27                                                    225 Broadway, Ste 307
                                                      New York, NY 10007
28                                                    646-845-9895
                                                      michaelpiston4@gmail.com


                                                 - 22 -
               Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 23 of 43



1    AT&T, that Mr. Koduru is required to communicate on a regular basis with Tekway regarding his

2    hours worked, status of assignment, performance feedback, and similar matters, that Tekway has
3
     the right to hire and fire Mr. Koduru, the right to control his work, the duty to pay him, and the
4
     right to assign him additional duties;
5

6

7    c)        Exhibit H- a project status report pertaining to Mr. Koduru showing that he was closely

8    communicating with Tekway regarding his work activities;
9
     d)        a work organizational chart (submitted with the petition upon Mr. Koduru’s behalf )
10
     showing that Pavan Kumar directly supervised Mr. Koduru upon Tekway’s behalf;
11
     e)        Exhibit I -timesheets for Mr. Koduru showing that his work hours were being closely
12

13   monitored by Tekway;

14   f)        Exhibit J - earnings statements from ADP showing that Tekway was paying Mr. Koduru’s
15
     salary;
16
     g)        Exhibit M - a letter from the Pinnacle Group stating that all of Mr. Koduru's day-to-day
17
     activities will be controlled by his employer, Tekway, along with any discretionary decision-
18

19   making such as hiring and firing and performance evaluations;

20   h) Exhibit N - a letter from Bryan Kovacs, Manager, AT&T, stating that “ Mr. Manoj Kumar
21
     Koduru is working as a sub-contractor and shall for all purposes be considered as an employee
22
     of Tekway, Inc. We recognize the consultant to be an employee of Tekway, Inc. As such Tekway,
23
     Inc. shall, for all purposes, function as Mr. Manoj Kumar Koduru employer including, without
24

25   limitation, having all responsibilities and liability for any H1B Visa filing or other immigration

26
          COMPLAINT                                     Michael E Piston (MI 002)
                                                        Attorney for the Plaintiffs
27                                                      225 Broadway, Ste 307
                                                        New York, NY 10007
28                                                      646-845-9895
                                                        michaelpiston4@gmail.com


                                                   - 23 -
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 24 of 43



1    related matters, payroll, controlling his work, necessary insurance and any additional employee

2    benefit according to relevant Federal and/or State Law, regulations or rules. End-user client
3
     doesn't have any ability to reassign Mr. Manoj Kumar Koduru's services. Only his employer has
4
     the authority to control and reassign his services.”
5
     22. As shown above, there are few propositions more firmly settled in the field of labor law than
6

7    that the right of control is the gravamen of an employer-employee relationship.

8    23. The centrality of the right to control (and not actual control) to the employer-employee
9
     relationship is effectively conceded by the USCIS in this decision when it claims that “the record
10
     has been reviewed in its entirety to establish whether you have the right to control the
11
     beneficiary's employment at the third-party end client and it has been determined that you have
12

13   not met the employer-employee relationship test”. (emphasis added)

14

15
     24. Inasmuch as "an agency cannot ignore evidence contradicting its position.", Stellar IT Sols.,
16
     Inc. v. United States Citizenship & Immigration Servs., 2018 U.S. Dist. LEXIS 196284, *23
17
     quoting Genuine Parts Co. v. EPA, 890 F.3d 304, 312 (D.C. Cir. 2018) (quoting Butte Cty. v.
18

19   Hogen, 613 F.3d 190, 194, 392 U.S. App. D.C. 25 (D.C. Cir. 2010)), therefore this decision’s

20   disregard of virtually all of Tekway’s voluminous evidence showing that it had the right to control
21
     the beneficiary’s work activities, and so had an employer-employee relationship with him, was
22
     arbitrary and capricious.
23

24

25

26
       COMPLAINT                                        Michael E Piston (MI 002)
                                                        Attorney for the Plaintiffs
27                                                      225 Broadway, Ste 307
                                                        New York, NY 10007
28                                                      646-845-9895
                                                        michaelpiston4@gmail.com


                                                   - 24 -
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 25 of 43



1    25. Further, inasmuch as there is no evidence in the record that shows that Tekway does not have

2    the right to control Mr. Koduru’s work activities, the decision is also arbitrary and capricious
3
     because it runs counter to the evidence in the record. "[I]f the agency has . . . offered an explanation
4
     for its decision that runs counter to the evidence," its action is generally deemed arbitrary and
5
     capricious.” Stellar IT Sols., Inc. v. United States Citizenship & Immigration Servs., 2018 U.S.
6

7    Dist. LEXIS 196284, *17-18 , quoting Animal Legal Defense Fund, Inc. v. Perdue, 872 F.3d 602,

8    611 (D.C. Cir. 2017). (quoting Motor Vehicle Mfrs. Ass'n of U.S., Inc. v. State Farm Mut. Auto.
9
     Ins. Co., 463 U.S. 29, 43 (1983).
10

11

12

13   22. Further, the decision is also arbitrary and capricious because the USCIS likewise failed to

14   consider the following referenced contradictory evidence in making these factual conclusions:
15
     a) The conclusion that “the present record does not sufficiently demonstrate: … The skill required
16
     to perform the specialty occupation;”: disregarded the following contradictory evidence of the skill
17
     required to perform the specialty occupation:
18

19   i) EXHIBIT A to the petitioner’s request for evidence is the Expert Opinion Letter issued by Full

20   Adjunct Professor, Dr. Michael K. Lavine, of Cyber Security at the University of Maryland-
21
     University College, indicating the education required to perform the position;
22
     ii) EXHIBIT C - the Past Practice letter issued by the petitioner indicating the education required
23
     to perform the position;
24

25

26
       COMPLAINT                                         Michael E Piston (MI 002)
                                                         Attorney for the Plaintiffs
27                                                       225 Broadway, Ste 307
                                                         New York, NY 10007
28                                                       646-845-9895
                                                         michaelpiston4@gmail.com


                                                    - 25 -
               Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 26 of 43



1    iii) EXHIBIT D - the Affidavit from Shashidhar Devireddy, Project Manager, Operations, of Lucid

2    Technologies, indicating the educational requirements for the offered position in his organization;
3
     b) “the present record does not sufficiently demonstrate: … Whether you have the right to assign
4
     additional work to the beneficiary while he is performing
5
     services for AT&T at their place of business;”: The USCIS, in coming to this conclusion, failed to
6

7    consider the following contradictory evidence: Exhibit L, Detailed Job Description and Exhibit N,

8    end client letter from AT&T, both of which show that Tekway does in fact have the right to assign
9
     additional work to the Mr. Koduru while he is performing services for AT&T at its place of
10
     business in Oakton, Virginia.
11
     c) “the present record does not sufficiently demonstrate: … Whether you can fire the beneficiary
12

13   or set rules and regulations on the work the beneficiary

14   will be performing for AT&T;”: In coming to this conclusion, the USCIS failed to consider the
15
     following contradictory evidence:
16
     i)        Exhibit E, Employment Agreement, showing that Tekway had the right to fire the
17
     beneficiary; and
18

19   ii)     Exhibits G, M & N all showing that Tekway has the right to control Mr. Koduru’s work

20   activities, which would necessarily include the right to set rules and regulations on the work he
21
     would be performing for AT&T;
22
     d) the finding that “the present record does not sufficiently demonstrate …Availability of specialty
23
     occupation work” did not consider the following contradictory evidence: EXHIBITS K, L, M &
24

25   N, showing that Mr. Koduru would be working as a Software Developer at AT&T’s location,

26
           COMPLAINT                                   Michael E Piston (MI 002)
                                                       Attorney for the Plaintiffs
27                                                     225 Broadway, Ste 307
                                                       New York, NY 10007
28                                                     646-845-9895
                                                       michaelpiston4@gmail.com


                                                  - 26 -
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 27 of 43



1    which both EXHIBIT A (the Expert Opinion Letter) and EXHIBIT B2 (excerpt from the

2    Occupational Outlook Handbook) established, and this decision did not dispute, is a specialty
3
     occupation;
4
     e) The finding that “the present record does not sufficiently demonstrate: …
5
     Whether the beneficiary reports to someone higher in your organization” did not consider the
6

7    contradictory evidence contained in EXHIBITS F & G, both of which show that Tekway’s Project

8    Manager, Operations, Mr. Pavan Kumar, closely supervises and evaluates Mr. Koduru’s work at
9
     the end client location;
10
     f) The finding that “the present record does not sufficiently demonstrate: …Whether, and if so, to
11
     what extent you will supervise the beneficiary's work while he is performing services for AT&T”
12

13   disregards the following contradictory evidence: EXHIBITS F & G, both of which show that

14   Tekway’s Project Manager, Operations, Mr. Pavan Kumar, supervises and evaluates Mr. Koduru’s
15
     work at the end client location.
16
     27. Just to show how utterly confused and incoherent the decision was, it additionally asserted that
17
     Mr. Koduru worked in Lombard, Illinois, when in fact, again, the record unmistakably
18

19   demonstrated that he work in Oakton, VA

20   23. The decision is also not in accordance with law in that it is premised on the erroneous
21
     assumption that to establish an employer-employee relationship with Mr. Koduru, Tekway needed
22
     to show it actually controlled his work. However, as shown above, under two decisions of the U.S.
23
     Supreme Court, the decisions of 9 Circuit Courts of Appeal (including the D.C. Circuit), the
24

25   USCIS’s own binding Adjudicator’s Field Manual, and two USCIS policy memorandums, only

26
       COMPLAINT                                        Michael E Piston (MI 002)
                                                        Attorney for the Plaintiffs
27                                                      225 Broadway, Ste 307
                                                        New York, NY 10007
28                                                      646-845-9895
                                                        michaelpiston4@gmail.com


                                                   - 27 -
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 28 of 43



1    the right to control is required to establish an employer-employee relationship, and actual control

2    is irrelevant.
3
     24. For example, the decision demonstrates that it denied this petition because Tekway supposedly
4
     did not prove that it actually controlled Mr. Koduru’s work activities through its comment that
5
     “the emails submitted between the beneficiary and end-client employees do not include you and
6

7    indicate the beneficiary is taking direction from the end-client. Your organizational chart shows

8    25 employees reporting to Pavan Kumar, who you state will remotely supervise the beneficiary's
9
     work but you did not sufficiently explain how this will be done” and that “USCIS cannot determine
10
     … the manner in which you intend to control the beneficiary's work and day-to-day activities”,
11
     all of which show that the decision was premised upon the legal error that actual control was
12

13   required to establish an employer-employee relationship.

14

15
     25. The decision is also arbitrary and capricious for yet another reason: it has offered an additional
16
     explanation for its conclusions that also runs counter to the evidence, that being “Without further
17
     evidence to support the existence of a valid project at your office, USCIS cannot determine that
18

19   you will be able to provide work for the beneficiary, and the manner in which you intend to control

20   the beneficiary's work and day-to-day activities.”.
21
     26. This claim is manifestly counter to the evidence in that Tekway never so much as suggested
22
     that Mr. Koduru would be performing services at its office at 410 STERLING RD, DOWNERS
23
     GROVE, IL 60515. Rather, it has consistently maintained that he would be providing services on
24

25   the premises of AT&T at 1908 Reston Metro Plaza, Apt #1221, Reston, VA 20190, and the

26
       COMPLAINT                                        Michael E Piston (MI 002)
                                                        Attorney for the Plaintiffs
27                                                      225 Broadway, Ste 307
                                                        New York, NY 10007
28                                                      646-845-9895
                                                        michaelpiston4@gmail.com


                                                   - 28 -
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 29 of 43



1    existence of a “valid project” there is documented by Exhibit N, letter from AT&T, thereby

2    establishing that Tekway will be able to provide work for Mr. Koduru.
3
     27. 5 U.S.C. § 706 provides in material part that:
4
     The reviewing court shall—
5
     …
6

7    (2) hold unlawful and set aside agency action, findings, and conclusions found to be—

8    (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law … .
9

10
     WHEREFORE it is respectfully requested that this Court hold unlawful and set aside the USCIS’s
11
     decision denying Tekway’s petition for nonimmigrant worker upon Manoj Koduru’s behalf and
12

13   Mr. Koduru’s application for change of nonimmigrant status, on the grounds that they were both

14   arbitrary and capricious and not in accordance with law.
15

16
                                                COUNT IV
17

18

19    The decision denying Tekway, Inc.’s petition upon behalf of Stevenson Sunchu was arbitrary
                            and capricious and not in accordance with law.
20

21
     21.The decision denying Tekway’s petition upon Stevenson Sunchu’s behalf (and so, necessarily,
22
     his application for change of nonimmigrant status) on the grounds that “you have not established
23
     that you will be a ‘United States employer’ having an ‘employer-employee relationship’ with the
24

25   beneficiary as an H-1B temporary ‘employee.’” was arbitrary and capricious in that it is squarely

26
       COMPLAINT                                          Michael E Piston (MI 002)
                                                          Attorney for the Plaintiffs
27                                                        225 Broadway, Ste 307
                                                          New York, NY 10007
28                                                        646-845-9895
                                                          michaelpiston4@gmail.com


                                                  - 29 -
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 30 of 43



1    contradicted by the record and ignores critical evidence. Stellar IT Sols., Inc. v. United States

2    Citizenship & Immigration Servs., 2018 U.S. Dist. LEXIS 196284, *3. In particular, the USCIS,
3
     aside from mentioning their names, disregarded the following evidence submitted by Tekway
4
     demonstrating that it would have the legal right to control the manner and means in which Mr.
5
     Sunchu’s work would be performed:
6

7

8    a) Exhibit E to the response to the USCIS’s Request for Evidence pertaining to Mr. Sunchu - the
9
     Employment Agreement between Tekway and Mr. Sunchu - which provided, among other things,
10
     that Tekway was hiring Mr. Sunchu, that Mr. Sunchu would work at whatever premises were
11
     directed by Tekway, that Tekway would pay Mr. Sunchu, and that Tekway had the right to
12

13   terminate Mr. Sunchu's employment at any time without cause upon written notice after the

14   completion of 12 consecutive months of employment;
15

16
     b)Exhibit G - in which Pravan Kumar, Project Manager, Operations, of Tekway, certifies that he
17
     will be supervising Mr. Sunchu in his work-related duties and responsibilities and that Tekway has
18

19   the ultimate control and authority over Mr. Sunchu's day-to-day activities at the end client, AT&T,

20   that Mr. Sunchu is required to communicate on a regular basis with Tekway regarding his hours
21
     worked, status of assignment, performance feedback, and similar matters, that Tekway has the
22
     right to hire and fire Mr. Sunchu, the right to control his work, the duty to pay him, and the right
23
     to assign him additional duties;
24

25

26
       COMPLAINT                                        Michael E Piston (MI 002)
                                                        Attorney for the Plaintiffs
27                                                      225 Broadway, Ste 307
                                                        New York, NY 10007
28                                                      646-845-9895
                                                        michaelpiston4@gmail.com


                                                   - 30 -
               Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 31 of 43



1    c)        Exhibit H- a project status report pertaining to Mr. Sunchu showing that he was closely

2    communicating with Tekway regarding his work activities;
3
     d)        a work organizational chart (submitted with the petition upon Mr. Sunchu’s behalf )
4
     showing that Pavan Kumar directly supervised Mr. Sunchu upon Tekway’s behalf;
5
     e)        Exhibit I -timesheets for Mr. Sunchu showing that his work hours were being closely
6

7    monitored by Tekway;

8    f)        Exhibit J - earnings statements from ADP showing that Tekway was paying Mr. Sunchu’s
9
     salary;
10
     g)        Exhibit M - a letter from the Pinnacle Group stating that all of Mr. Sunchu's day-to-day
11
     activities will be controlled by his employer, Tekway, along with any discretionary decision-
12

13   making such as hiring and firing and performance evaluations;

14         h) Exhibit N - a letter from Bryan Kovacs, Manager, AT&T, stating that “ Mr. Stevenson
15        Sunchu is working as a sub-contractor and shall for all purposes be considered as
16        an employee of Tekway, Inc. We recognize the consultant to be an employee of

17        Tekway, Inc. As such Tekway, Inc. shall, for all purposes, function as Mr. Stevenson

18
          Sunchu employer including, without limitation, having all responsibilities and liability
          for any HlB Visa filing or other immigration related matters; payroll, controlling his
19
          work; necessary insurance and any additional employee benefit according to relevant
20
          Federal   and/or State Law, regulations or rules. End-user client doesn't have any
21
          ability to reassign   Mr. Stevenson Sunchu's services.             Only his employer   has the
22
          authority to control and reassign his services.”
23
     22. As shown above, there are few propositions more firmly settled in the field of labor law than
24
     that the right of control is the gravamen of an employer-employee relationship.
25

26
          COMPLAINT                                     Michael E Piston (MI 002)
                                                        Attorney for the Plaintiffs
27                                                      225 Broadway, Ste 307
                                                        New York, NY 10007
28                                                      646-845-9895
                                                        michaelpiston4@gmail.com


                                                   - 31 -
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 32 of 43



1    23. The centrality of the right to control (and not actual control) to the employer-employee

2    relationship is effectively conceded by the USCIS in this decision when it claims that “the record
3
     has been reviewed in its entirety to establish whether you have the right to control the
4
     beneficiary's employment at the third-party end client and it has been determined that you have
5
     not met the employer-employee relationship test”. (emphasis added)
6

7

8    24. Inasmuch as "an agency cannot ignore evidence contradicting its position.", Stellar IT Sols.,
9
     Inc. v. United States Citizenship & Immigration Servs., 2018 U.S. Dist. LEXIS 196284, *23
10
     quoting Genuine Parts Co. v. EPA, 890 F.3d 304, 312 (D.C. Cir. 2018) (quoting Butte Cty. v.
11
     Hogen, 613 F.3d 190, 194, 392 U.S. App. D.C. 25 (D.C. Cir. 2010)), therefore this decision’s
12

13   disregard of virtually all of Tekway’s voluminous evidence showing that it had the right to control

14   the Mr. Sunchu’s work activities, and so had an employer-employee relationship with him, was
15
     arbitrary and capricious.
16

17
     25. Further, inasmuch as there is no evidence in the record that shows that Tekway does not have
18

19   the right to control Mr. Sunchu’s work activities, the decision is also arbitrary and capricious

20   because it runs counter to the evidence in the record. "[I]f the agency has . . . offered an explanation
21
     for its decision that runs counter to the evidence," its action is generally deemed arbitrary and
22
     capricious.” Stellar IT Sols., Inc. v. United States Citizenship & Immigration Servs., 2018 U.S.
23
     Dist. LEXIS 196284, *17-18 , quoting Animal Legal Defense Fund, Inc. v. Perdue, 872 F.3d 602,
24

25

26
       COMPLAINT                                         Michael E Piston (MI 002)
                                                         Attorney for the Plaintiffs
27                                                       225 Broadway, Ste 307
                                                         New York, NY 10007
28                                                       646-845-9895
                                                         michaelpiston4@gmail.com


                                                    - 32 -
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 33 of 43



1    611 (D.C. Cir. 2017). (quoting Motor Vehicle Mfrs. Ass'n of U.S., Inc. v. State Farm Mut. Auto.

2    Ins. Co., 463 U.S. 29, 43 (1983).
3
     22. Further, the decision is also arbitrary and capricious because the USCIS has likewise failed to
4
     consider the following referenced contradictory evidence in making these factual conclusions:
5
     a) The conclusion that “the present record does not sufficiently demonstrate: … The skill required
6

7    to perform the specialty occupation;”: disregarded the following contradictory evidence:

8    i) EXHIBIT A to Tekway’s response to the USCIS’s request for evidence is the Expert Opinion
9
     Letter issued by Full Adjunct Professor, Dr. Michael K. Lavine, of Cyber Security at the University
10
     of Maryland-University College, indicating the education required to perform the position;
11
     ii) EXHIBIT C - the Past Practice letter issued by Tekway indicating the education required to
12

13   perform the position;

14   iii) EXHIBIT D - the Affidavit from Shashidhar Devireddy, Project Manager, Operations, of Lucid
15
     Technologies, indicating the educational requirements for the offered position in his organization;
16
     b) “the present record does not sufficiently demonstrate: … Whether you have the right to assign
17
     additional work to the beneficiary while he is performing
18

19   services for AT&T at their place of business;”: The USCIS, in coming to this conclusion, failed to

20   consider the following contradictory evidence: Exhibit L, Detailed Job Description and Exhibit N,
21
     end client letter from AT&T, both of which show that Tekway does in fact have the right to assign
22
     additional work to Mr. Sunchu while he is performing services for AT&T at its place of business;
23
     c) “the present record does not sufficiently demonstrate: … Whether you can fire the beneficiary
24

25   or set rules and regulations on the work the beneficiary

26
       COMPLAINT                                       Michael E Piston (MI 002)
                                                       Attorney for the Plaintiffs
27                                                     225 Broadway, Ste 307
                                                       New York, NY 10007
28                                                     646-845-9895
                                                       michaelpiston4@gmail.com


                                                  - 33 -
               Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 34 of 43



1    will be performing for AT&T;”: In coming to this conclusion, the USCIS failed to consider the

2    following contradictory evidence:
3
     i)        Exhibit E, Employment Agreement, showing that Tekway had the right to fire the
4
     beneficiary; and
5
     ii)     Exhibits G, M & N, all showing that Tekway has the right to control Mr. Sunchu’s work
6

7    activities, which would necessarily include the right to set rules and regulations on the work he

8    would be performing for AT&T;
9
     d) the finding that “the present record does not sufficiently demonstrate …Availability of specialty
10
     occupation work” did not consider the following contradictory evidence: EXHIBITS K, L, M &
11
     N, showing that Mr. Sunchu would be working as a Software Developer at AT&T’s location,
12

13   which both EXHIBIT A (the Expert Opinion Letter) and EXHIBIT B2 (excerpt from the

14   Occupational Outlook Handbook) established, and this decision did not dispute, is a specialty
15
     occupation;
16
     e) The finding that “the present record does not sufficiently demonstrate: …
17
     Whether the beneficiary reports to someone higher in your organization” did not consider the
18

19   contradictory evidence contained in EXHIBITS F & G, both of which show that Tekway’s Project

20   Manager, Operations, Mr. Pavan Kumar, closely supervises and evaluates Mr. Sunchu’s work at
21
     the end client location;
22
     f) The finding that “the present record does not sufficiently demonstrate: …Whether, and if so, to
23
     what extent you will supervise the beneficiary's work while he is performing services for AT&T”
24

25   disregards the following contradictory evidence: EXHIBITS F & G, both of which show that

26
           COMPLAINT                                   Michael E Piston (MI 002)
                                                       Attorney for the Plaintiffs
27                                                     225 Broadway, Ste 307
                                                       New York, NY 10007
28                                                     646-845-9895
                                                       michaelpiston4@gmail.com


                                                  - 34 -
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 35 of 43



1    Tekway’s Project Manager, Operations, Mr. Pavan Kumar, supervises and evaluates Mr. Sunchu’s

2    work at the end client location.
3
     23. The decision is also not in accordance with law in that it is premised on the erroneous
4
     assumption that to establish an employer-employee relationship with Mr. Sunchu, Tekway needed
5
     to show it actually controlled his work. However, as shown above, only the right to control is
6

7    required to establish an employer-employee relationship, and actual control is irrelevant.

8    24. For example, the decision demonstrates that it denied this petition because Tekway supposedly
9
     did not prove that it actually controlled Mr. Sunchu’s work activities through its comment that
10
     “the emails submitted between the beneficiary and end-client employees do not include you and
11
     indicate the beneficiary is taking direction from the end-client. Your organizational chart shows
12

13   25 employees reporting to Pavan Kumar, who you state will remotely supervise the beneficiary's

14   work but you did not sufficiently explain how this will be done” and that “USCIS cannot determine
15
     … the manner in which you intend to control the beneficiary's work and day-to-day activities”,
16
     all of which show that the decision was premised upon the legal error that actual control was
17
     required to establish an employer-employee relationship.
18

19   25. The decision is also arbitrary and capricious for yet another reason: it has offered an additional

20   explanation for its conclusions that also runs counter to the evidence, that being “Without further
21
     evidence to support the existence of a valid project at your office, USCIS cannot determine that
22
     you will be able to provide work for the beneficiary, and the manner in which you intend to control
23
     the beneficiary's work and day-to-day activities.”.
24

25

26
       COMPLAINT                                        Michael E Piston (MI 002)
                                                        Attorney for the Plaintiffs
27                                                      225 Broadway, Ste 307
                                                        New York, NY 10007
28                                                      646-845-9895
                                                        michaelpiston4@gmail.com


                                                   - 35 -
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 36 of 43



1    26. This claim is manifestly counter to the evidence in that Tekway never so much as suggested

2    that Mr. Sunchu would be performing services at its office at 410 STERLING RD, DOWNERS
3
     GROVE, IL 60515. Rather, it has consistently maintained that he would be providing services on
4
     the premises of AT&T at 3033 CHAINBRIDGE RD, OAKTON, VA 22185, and the existence of
5
     a “valid project” there is documented by Exhibit N, letter from AT&T, thereby establishing that
6

7    Tekway will be able to provide work for Mr. Sunchu.

8    27. 5 U.S.C. § 706 provides in material part that:
9
     The reviewing court shall—
10
     …
11
     (2) hold unlawful and set aside agency action, findings, and conclusions found to be—
12

13   (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law … .

14   WHEREFORE it is respectfully requested that this Court hold unlawful and set aside the USCIS’s
15
     decision denying Tekway’s petition for nonimmigrant worker upon Stevenson Sunchu’s behalf
16
     and Mr. Sunchu’s application for change of nonimmigrant status, on the grounds that they were
17
     both arbitrary and capricious and not in accordance with law.
18

19                                               COUNT V

20   The decision denying Tekway, Inc.’s petition upon behalf of Vinaykumar Swarna was arbitrary
                            and capricious and not in accordance with law.
21

22
     21.The decision denying Tekway’s petition upon               Vinaykumar Swarna’s      behalf (and so,
23
     necessarily, his application for change of nonimmigrant status) on the grounds that “you have not
24

25   established that you will be a ‘United States employer’ having an                  ‘employer-employee

26
       COMPLAINT                                          Michael E Piston (MI 002)
                                                          Attorney for the Plaintiffs
27                                                        225 Broadway, Ste 307
                                                          New York, NY 10007
28                                                        646-845-9895
                                                          michaelpiston4@gmail.com


                                                  - 36 -
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 37 of 43



1    relationship’ with the beneficiary as an H-1B temporary ‘employee.’” was arbitrary and capricious

2    in that it is squarely contradicted by the record and ignores critical evidence. Stellar IT Sols., Inc.
3
     v. United States Citizenship & Immigration Servs., 2018 U.S. Dist. LEXIS 196284, *3. In
4
     particular, the USCIS, aside from mentioning their names, disregarded the following evidence
5
     submitted by Tekway demonstrating that it would have the legal right to control the manner and
6

7    means in which Mr. Swarna’s work would be performed:

8    a) Exhibit E to the response to the USCIS’s Request for Evidence pertaining to Mr. Swarna - the
9
     Employment Agreement between Tekway and Mr. Swarna - which provided, among other things,
10
     that Tekway was hiring Mr. Swarna, that Mr. Swarna would work at whatever premises were
11
     directed by Tekway, that Tekway would pay Mr. Swarna, and that Tekway had the right to
12

13   terminate Mr. Swarna's employment at any time without cause upon written notice after the

14   completion of 12 consecutive months of employment;
15
     b)Exhibit G - in which Pravan Kumar, Project Manager, Operations, of Tekway, certifies that he
16
     will be supervising Mr. Swarna in his work-related duties and responsibilities and that Tekway has
17
     the ultimate control and authority over Mr. Swarna's day-to-day activities at the end client, AT&T,
18

19   that Mr. Swarna is required to communicate on a regular basis with Tekway regarding his hours

20   worked, status of assignment, performance feedback, and similar matters, that Tekway has the
21
     right to hire and fire Mr. Swarna, the right to control his work, the duty to pay him, and the right
22
     to assign him additional duties;
23

24

25

26
       COMPLAINT                                         Michael E Piston (MI 002)
                                                         Attorney for the Plaintiffs
27                                                       225 Broadway, Ste 307
                                                         New York, NY 10007
28                                                       646-845-9895
                                                         michaelpiston4@gmail.com


                                                    - 37 -
               Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 38 of 43



1    c)        Exhibit H- a project status report pertaining to Mr. Swarna showing that he was closely

2    communicating with Tekway regarding his work activities;
3
     d)        a work organizational chart (submitted with the petition upon Mr. Swarna’s behalf )
4
     showing that Pavan Kumar directly supervised Mr. Swarna upon Tekway’s behalf;
5
     e)        Exhibit I -timesheets for Mr. Swarna showing that his work hours were being closely
6

7    monitored by Tekway;

8    f)        Exhibit J - earnings statements from ADP showing that Tekway was paying Mr. Swarna’s
9
     salary;
10
     g)        Exhibit M - a letter from the Pinnacle Group stating that all of Mr. Swarna's day-to-day
11
     activities will be controlled by his employer, Tekway, along with any discretionary decision-
12

13   making such as hiring and firing and performance evaluations;

14    h) Exhibit N - a letter from Shirley Delia, Supplier Liaison, Human Resources, AT&T, stating
15
      that “ Vinay Kumar Swarna's employer. Tekway, Inc., not AT&T Services or its affiliates,
16
      provides them with compensation, has the authority to assign them to perform services
17
      for one or another of its customers. has control of its employees and is responsible for
18

19    payment of salaries, administration of benefits and payment of taxes on behalf of its

20    employees for the duration of their employment with it.
21
     22. As shown above, there are few propositions more firmly settled in the field of labor law than
22
     that the right of control is the gravamen of an employer-employee relationship.
23
     23. The centrality of the right to control (and not actual control) to the employer-employee
24

25   relationship is effectively conceded by the USCIS in this decision when it claims that “the record

26
          COMPLAINT                                     Michael E Piston (MI 002)
                                                        Attorney for the Plaintiffs
27                                                      225 Broadway, Ste 307
                                                        New York, NY 10007
28                                                      646-845-9895
                                                        michaelpiston4@gmail.com


                                                   - 38 -
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 39 of 43



1    has been reviewed in its entirety to establish whether you have the right to control the beneficiary's

2    employment at the third-party end client and it has been determined that you have not met the
3
     employer-employee relationship test”. (emphasis added)
4
     24. Inasmuch as "an agency cannot ignore evidence contradicting its position.", Stellar IT Sols.,
5
     Inc. v. United States Citizenship & Immigration Servs., 2018 U.S. Dist. LEXIS 196284, *23
6

7    quoting Genuine Parts Co. v. EPA, 890 F.3d 304, 312 (D.C. Cir. 2018) (quoting Butte Cty. v.

8    Hogen, 613 F.3d 190, 194, 392 U.S. App. D.C. 25 (D.C. Cir. 2010)), therefore this decision’s
9
     disregard of virtually all of Tekway’s voluminous evidence showing that it had the right to control
10
     Mr. Swarna’s work activities, and so had an employer-employee relationship with him, was
11
     arbitrary and capricious.
12

13   25. Further, inasmuch as there is no evidence in the record that shows that Tekway does not have

14   the right to control Mr. Swarna’s work activities, the decision is also arbitrary and capricious
15
     because it runs counter to the evidence in the record. "[I]f the agency has . . . offered an explanation
16
     for its decision that runs counter to the evidence," its action is generally deemed arbitrary and
17
     capricious.” Stellar IT Sols., Inc. v. United States Citizenship & Immigration Servs., 2018 U.S.
18

19   Dist. LEXIS 196284, *17-18 , quoting Animal Legal Defense Fund, Inc. v. Perdue, 872 F.3d 602,

20   611 (D.C. Cir. 2017). (quoting Motor Vehicle Mfrs. Ass'n of U.S., Inc. v. State Farm Mut. Auto.
21
     Ins. Co., 463 U.S. 29, 43 (1983).
22
     22. Further, the decision is also arbitrary and capricious because the USCIS has likewise failed to
23
     consider the following referenced contradictory evidence in making these factual conclusions:
24

25

26
       COMPLAINT                                         Michael E Piston (MI 002)
                                                         Attorney for the Plaintiffs
27                                                       225 Broadway, Ste 307
                                                         New York, NY 10007
28                                                       646-845-9895
                                                         michaelpiston4@gmail.com


                                                    - 39 -
              Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 40 of 43



1    a) The conclusion that “the present record does not sufficiently demonstrate: … The skill required

2    to perform the specialty occupation;”: disregarded the following contradictory evidence:
3
     i) EXHIBIT A to Tekway’s response to the USCIS’s request for evidence is the Expert Opinion
4
     Letter issued by Full Adjunct Professor, Dr. Michael K. Lavine, of Cyber Security at the University
5
     of Maryland-University College, indicating the education required to perform the position;
6

7    ii) EXHIBIT C - the Past Practice letter issued by Tekway indicating the education required to

8    perform the position;
9
     iii) EXHIBIT D - the Affidavit from Shashidhar Devireddy, Project Manager, Operations, of Lucid
10
     Technologies, indicating the educational requirements for the offered position in his organization;
11
     b) “the present record does not sufficiently demonstrate: … Whether you have the right to assign
12

13   additional work to the beneficiary while he is performing

14   services for AT&T at their place of business;”: The USCIS, in coming to this conclusion, failed to
15
     consider the following contradictory evidence: Exhibit L, Detailed Job Description and Exhibit N,
16
     end client letter from AT&T, both of which show that Tekway does in fact have the right to assign
17
     additional work to Mr. Swarna while he is performing services for AT&T at its place of business;
18

19   c) “the present record does not sufficiently demonstrate: … Whether you can fire the beneficiary

20   or set rules and regulations on the work the beneficiary
21
     will be performing for AT&T;”: In coming to this conclusion, the USCIS failed to consider the
22
     following contradictory evidence:
23
     i)       Exhibit E, Employment Agreement, showing that Tekway had the right to fire the
24

25   beneficiary; and

26
          COMPLAINT                                    Michael E Piston (MI 002)
                                                       Attorney for the Plaintiffs
27                                                     225 Broadway, Ste 307
                                                       New York, NY 10007
28                                                     646-845-9895
                                                       michaelpiston4@gmail.com


                                                  - 40 -
               Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 41 of 43



1    ii)     Exhibits G, M & N, all showing that Tekway has the right to control Mr. Swarna’s work

2    activities, which would necessarily include the right to set rules and regulations on the work he
3
     would be performing for AT&T;
4
     d) the finding that “the present record does not sufficiently demonstrate …Availability of specialty
5
     occupation work” did not consider the following contradictory evidence: EXHIBITS K, L, M &
6

7    N, showing that Mr. Swarna would be working as a Software Developer at AT&T’s location until

8    at least December 27, 2019 (with the possibility of extension), which both EXHIBIT A (the Expert
9
     Opinion Letter) and EXHIBIT B2 (excerpt from the Occupational Outlook Handbook) established,
10
     and this decision did not dispute, is a specialty occupation;
11
     e) The finding that “the present record does not sufficiently demonstrate: …
12

13   Whether the beneficiary reports to someone higher in your organization” did not consider the

14   contradictory evidence contained in EXHIBITS F & G, both of which show that Tekway’s Project
15
     Manager, Operations, Mr. Pavan Kumar, closely supervises and evaluates Mr. Swarna’s work at
16
     the end client location;
17
     f) The finding that “the present record does not sufficiently demonstrate: …Whether, and if so, to
18

19   what extent you will supervise the beneficiary's work while he is performing services for AT&T”

20   disregards the following contradictory evidence: EXHIBITS F & G, both of which show that
21
     Tekway’s Project Manager, Operations, Mr. Pavan Kumar, supervises and evaluates Mr. Swarna’s
22
     work at the end client location.
23
     23. The decision is also not in accordance with law in that it is premised on the erroneous
24

25   assumption that to establish an employer-employee relationship with Mr. Swarna, Tekway needed

26
           COMPLAINT                                    Michael E Piston (MI 002)
                                                        Attorney for the Plaintiffs
27                                                      225 Broadway, Ste 307
                                                        New York, NY 10007
28                                                      646-845-9895
                                                        michaelpiston4@gmail.com


                                                   - 41 -
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 42 of 43



1    to show it actually controlled his work. However, as shown above, only the right to control is

2    required to establish an employer-employee relationship, and actual control is irrelevant.
3
     24. For example, the decision demonstrates that it denied this petition because Tekway supposedly
4
     did not prove that it actually controlled Mr. Swarna’s work activities through its comment that
5
     “the emails submitted between the beneficiary and end-client employees do not include you and
6

7    indicate the beneficiary is taking direction from the end-client. Your organizational chart shows

8    25 employees reporting to Pavan Kumar, who you state will remotely supervise the beneficiary's
9
     work but you did not sufficiently explain how this will be done” and that “USCIS cannot determine
10
     … the manner in which you intend to control the beneficiary's work and day-to-day activities”,
11
     all of which show that the decision was premised upon the legal error that actual control was
12

13   required to establish an employer-employee relationship.

14

15
     25. The decision is also arbitrary and capricious for yet another reason: it has offered an additional
16
     explanation for its conclusions that also runs counter to the evidence, that being “Without further
17
     evidence to support the existence of a valid project at your office, USCIS cannot determine that
18

19   you will be able to provide work for the beneficiary, and the manner in which you intend to control

20   the beneficiary's work and day-to-day activities.”.
21
     26. This claim is manifestly counter to the evidence in that Tekway never so much as suggested
22
     that Mr. Swarna would be performing services at its office at 410 STERLING RD, DOWNERS
23
     GROVE, IL 60515. Rather, it has consistently maintained that he would be providing services on
24

25

26
       COMPLAINT                                        Michael E Piston (MI 002)
                                                        Attorney for the Plaintiffs
27                                                      225 Broadway, Ste 307
                                                        New York, NY 10007
28                                                      646-845-9895
                                                        michaelpiston4@gmail.com


                                                   - 42 -
             Case 1:18-cv-02015-RC Document 18-2 Filed 01/03/19 Page 43 of 43



1    the premises of AT&T and the existence of a “valid project” there is documented by Exhibit N,

2    letter from AT&T, thereby establishing that Tekway will be able to provide work for Mr. Swarna.
3
     27. 5 U.S.C. § 706 provides in material part that:
4
     The reviewing court shall—
5
     …
6

7    (2) hold unlawful and set aside agency action, findings, and conclusions found to be—

8    (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law … .
9
     WHEREFORE it is respectfully requested that this Court hold unlawful and set aside the USCIS’s
10
     decision denying Tekway’s petition for nonimmigrant worker upon Vinaykumar Swarna’s behalf
11
     and Mr. Swarna’s application for change of nonimmigrant status, on the grounds that they were
12

13   both arbitrary and capricious and not in accordance with law.

14   Respectfully submitted this day of January, 2019
15

16   s/Michael E. Piston
     Michael E. Piston (MI 002)
17   Attorney for the Plaintiffs
     225 Broadway, Ste 307
18   New York, NY 10007
19
     646-845-9895
     michaelpiston4@gmail.com
20

21

22

23

24

25

26
       COMPLAINT                                          Michael E Piston (MI 002)
                                                          Attorney for the Plaintiffs
27                                                        225 Broadway, Ste 307
                                                          New York, NY 10007
28                                                        646-845-9895
                                                          michaelpiston4@gmail.com


                                                  - 43 -
